 

UNlTED STATEs DlsTRlcT CouRT
MiDoLE DlsTRicT oF FLoRloA
ORLANDo DivisioN

|RA|DA MORALES,
Plaintiff,
v. Case No: 6:18-cv-484-Or|-286JK

CON|M|SS|ONER OF SOCIAL
SECUR|TY,

Defendant.

 

ORDER

This case is before the Court on the Comp|aint filed by Plaintiff seeking review of
the final decision of the Commissioner of Social Security (“Commissioner”) denying her
claim for disability benefits (Doc. No. 1) (filed l\/larch 29, 2018). The United States
l\/|agistrate Judge has submitted a report recommending that the final decision be afnrmed.

After an independent de novo review of the record in this matter, and consideration
of the objections to the report filed by Plaintiff (Doc. No. 17),1 the Court overrules Plaintist
objections and agrees entirely with the findings of fact and conclusions of law in the Report
and Recommendation.

Plaintiff argues two objections to the report: 1) the Administrative Law Judge ("ALJ")
violated her due process rights; and 2) the ALJ failed to apply the correct legal standards

to her testimony regarding her pain and limitations2 The Court specifically addresses only

 

1 Defendant filed no objections or a response to Plaintist objections and the time

to do so has passed.
2 This Court agrees with the analysis of the l\/|agistrate Judge in the Report and
Recommendation as to these objections

 

 

Plaintiff’s first objection. Plaintiff argues that because she declined to change the onset
date of her disability at the request of the ALJ, she was deprived of her due process rights.
(Doc. 17 at 2). The hearing before the ALJ at issue here was held on December 12, 2016.
(Doc. 13-2 at 11). At that hearing, the ALJ heard from Plaintiff and a vocational expert.
(lg). Plaintiff was represented at the hearing by an attorney. (@). At the conclusion of
the hearing, the ALJ asked Plaintiff “is there anything that you feel we did not cover that
you Want me to know?” Plaintiff replied: “No.” (Doc. 13-2 at 54). The ALJ’s decision was
issued on |Vlarch 24, 2017, denying Plaintiff relief. (Doc. 13-8 at 3). Plaintiff then appealed
the decision to the Appeals Counci|. The Appeals Council denied Plaintiff’s request for
review of the ALJ’s decision, thereby rejecting Plaintiff’s due process violation argument
|n her Representative Brief to the Appeals Council dated April 27, 2017, Plaintiff
asserted that the ALJ’s hearing assistant contacted her representative’s office to see if
Plaintiff would be agreeable to amending her alleged onset date from June 21, 2012 to
January 1, 2013. (Doc. 13-8). Plaintiff understood that if she did so, the ALJ would enter
a fully favorable decision. (@). After consultation with her representative, Plaintiff
responded to the ALJ by letter dated February 3, 2017 declining to amend her onset date
of disability. (Doc. 13-7 at 105). Plaintiff’s February 3, 2017 letter did not refer to the
alleged offer of a favorable decision in return for Plaintiff changing her claimed onset date
of disability. Rather, the letter explained Plaintiff’s earnings and leave from work in 2012,
and asked “[i]f there is another reason why you believe the onset date should be amended
to January 1, 2013, please contact me so | can re-confer with my client.” (|d_.). The
Representative Brief states “[t]he undersigned never received any type of response or

correspondence from the ALJ regarding this issue." (Doc. 13-8 at 3).

 

 

There are three problems with Plaintiff’s argument that she was denied process.
First, the allegation that the ALJ offered to give a fully favorable decision in exchange for
Plaintiff changing her onset date first appears in the Apri| 27, 2017 Representative Brief.
The ALJ’s decision Was issued a month earlier-on l\/larch 24, 2017. (Doc. 13-8 at 3).
Therefore, there was no reference to the allegation in the record upon which the ALJ’s
decision was based.

Second, even if the ALJ had been presented With the allegation that the ALJ’s
assistant had improperly solicited an offer to change the disability datel Plaintiff’s process
argument lacks merit. Plaintiff relies on Lindsey v. Barnhart to argue that “[o]bviously it
would be improper for the ALJ to refuse to award [Plaintift] social security benefits based
on [Plaintiff’s] refusal to amend his onset date." 161 F. App’x 862, 870 (11th Cir. 2006).
(Doc. 17 at 3). But there was nothing in the record before the ALJ to indicate that the ALJ’s
denial of benefits Was based on Plaintiff not agreeing to amend her onset date. The record
does include the February 3, 2017 letter in which Plaintiff’s representative explained
Plaintiff’s decision to not change her onset date, setting forth her wages for 2012 and her
absences and leave from work that year. (Doc. 13-7 at 105). |n the letter, Plaintiff
specifically asked if there was another reason for the requestl to let her know so she could
consider it. (|d_.). The ALJ’s office did not respond. (Doc. 13-8 at 3). lt thus appears that
the reason for the ALJ’s request was tied to Plaintiff’s work and salary for the claimed onset
year of 2012.

Finally, there is nothing in the record to indicate Plaintiff did not receive a fair and
impartial hearing As an initial matter, "[t]here is a ‘presumption of honesty and integrity in

those serving as adjudicators.’" l\/lartinez v. Actinq Comm’r of Soc. Sec.. 660 F. App’x 787,

 

 

794 (11th Cir. 2016)(quoting Withrow v. Larkin, 421 U.S. 35, 47 (1975)). And it is
noteworthy that Plaintiff asserted at the hearing that there was no further evidence she
Wished to present to the ALJ.

ln the end, there is no evidence supporting Plaintiff’s argument that the ALJ was
biased because Plaintiff declined to amend the alleged onset date. While an offer to enter
a fully favorable decision if Plaintiff changed her onset date is arguably improper, there is
nothing in the record to suggest that the ALJ held Plaintiffs non-agreement to amend her
onset date against her. See M, 161 Fed. Appx. at 870 (“the ALJ simply stated that it
believed that Lindsey had made a sufficient showing of a disability as of the age of 60.
Although it was arguably improper for the ALJ to make such an offer, nothing in the record
suggests that the ALJ held Lindsey’s refusal to amend his onset date against him.”). And,
notably, Plaintiff did not outright refuse to amend her onset date. Her February 3, 2017
letter allowed the ALJ to present “another reason" to Plaintiff to reconsider her position on
the matter. (Doc. 13-7 at 105).

To the extent Plaintiff raises a due process argument, the Court is not persuaded
Plaintiff has not demonstrated that she was prejudiced by the ALJ’s request for her to
reconsider her onset date or that she Was othen/vise deprived of a fair and impartial hearing.
The Court finds that the ALJ’s decision is based on substantial evidence as presented to
her at the December, 2016 hearing.

Therefore, it is ORDERED as follows:

1. The Report and Recommendation filed December 11, 2018 (Doc. No. 16) is
ADOPTED and CONF|RMED and made a part of this Order.

2. The final decision of the Commissioner is AFF|RMED.

 

 

 

 

3. The Clerk of the Court is directed to enterjudgment consistent With this Order

and to thereafter close this file.

   

DONE and ORDERED in Or|ando, F|orida,

 

JoHN}fNTooN ii
United States District Judge

Copies furnished to:

United States l\/lagistrate Judge
Counsel of Record

 

